DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 9 and 14 are objected to because the term "fluid” in line 4 of claim 9 and line 14 of claim 14 is referring to the previously cited same limitation in the respective claims. The claims appear to have double inclusion limitation. Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject In this case, claim 16 depends on claim 15, wherein claim 16 does not further limit claim 15.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-6 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dwinell (US 5,906,288).
Regarding claim 1, Dwinell discloses a bottle assembly (fig.1-3) including: a bottle having an outlet opening (opening under cover 2), a bottle cap member (2) secured to the bottle (col 2, ll.15-17) about the outlet opening, a vent port (8) through the bottle cap member having an inner end open into the bottle and an outer end open to the atmosphere (see shape of 12 in fig.2-3), a frangible plug member received in the vent port (col 2, ll.27-31, “vent panel”), the frangible plug member preventing flow through the vent port when frangible plug member is intact and not broken (see fig.2), a vent tab (12, 16) on the exterior of the bottle cap member (see fig.1-3), the vent tab coupled to the frangible plug member (see fig.2), the vent tab extending from the frangible plug member accessible on the exterior of the bottle cap member (via 16, see fig.2-3) for 
the vent tab coupled to the bottle cap member at a fulcrum juncture (15) spaced from the load juncture (see fig.2-3), the vent tab comprising a lever member (LM) extending from the fulcrum juncture away from the fulcrum juncture to a distal end carrying an engagement surface (surface of LM), wherein the load juncture, fulcrum juncture and engagement surface are juxtaposed such that with the application of forces to the engagement surface of the lever member pivots about the fulcrum juncture displacing the load juncture and applying forces across the frangible plug member to break the frangible plug member (see fig.3).
Regarding claim 2, Dwinell discloses the forces applied across the frangible plug member to break the frangible plug member are tension forces (col 2, ll.42-44, “pulling tab 16“).
Regarding claims 5-6, Dwinell discloses the lever member is accessible on the exterior of the bottle cap member for engagement to apply forces to the engagement surface to break the frangible plug member (via extension of 16).
Regarding claim 12, Dwinell discloses the bottle is enclosed but for the outlet opening (cap 1 covers the bottle, the outlet opening is in communication with the vent hole when the frangible plug member is broken).

    PNG
    media_image1.png
    399
    518
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 3-4, 7-11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-15, 17 and 19 are allowed.
Claims 16 and 18 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The following prior art as cited in PTO-892 is also citing significant pertinent structures or features to the applicant’s claimed invention: Osgar (WO 8907575).
Regarding claim 1, Osgar discloses a bottle assembly (fig.1-8) including: a bottle (12) having an outlet opening, a bottle cap member (80) secured to the bottle about the outlet opening, a vent port (88) through the bottle cap member having an inner end open into the bottle and an outer end open to the atmosphere (see fig.8A-B), a frangible plug member (86) received in the vent port (88), the frangible plug member preventing flow through the vent port when frangible plug member is intact and not broken (see fig.8A), a vent tab (84) on the exterior of the bottle cap member (see fig.1-3), the vent 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOB ZADEH/Examiner, Art Unit 3754